Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claim 1 is directed to a “facilitating digital asset transactions”. 	Claim 1 is directed to the abstract idea of “performing a digital asset transaction” which is grouped under “organizing human activity… fundamental economic practice (performing a transaction or transfer is a fundamental if not foundational economic practice), commercial interaction (sales activities such as a transaction)” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites initiating an over-the-counter digital currency transaction, providing details for the OTC digital currency transaction, and facilitating transfer of funds between the digital currency exchange and the user’s financial institution. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).		This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a proprietary computing interface, a processor and a memory represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (MPEP 2106.05(f)&(h)). Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of “performing a digital asset transaction”.
	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “performing a digital asset transaction” using computer technology (e.g. a proprietary computing interface). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
	Dependent claims 2-12 and 14-19 do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea of the independent claim and further define the generically recited computing elements such as the API and generally linking the abstract idea to a particular technological environment MPEP 2106.05(h) and merely using the computer as a tool to perform the abstract idea MPEP 2106.05(f). In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).
Claim 20 is additionally rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall into a least one of the four categories of patent eligible subject matter because under the broadest reasonable interpretation, claim 20 contains both transitory and non-transitory computer readable storage medium. The specification provides a non-limiting definition of computer readable storage medium. Examiner suggests amending claim 20 to recite “non-transitory computer readable storage medium” in order to overcome this particular eligibility rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite limitations of “initiating an OTC digital currency transaction, providing details for the OTC digital currency transaction, and facilitating transfer of funds.” Although the Specification discusses, for example, the verbatim claim language in the summary and [0059], [0060], a description of how these steps are performed could not be found. Applicant should point to where the Specification describes how the claimed functions/steps (e.g., initiating an OTC digital currency transaction, providing details for the OTC digital currency transaction, and facilitating transfer of funds, etc.) are performed. See MPEP 2161301 (“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.”).	The Examiner notes the specification is almost entirely devoid of any technical disclosure and does not disclose any details of the claimed invention beyond a results oriented disclosure aka the specification describes the intended results but nothing involving how any of the results are achieved.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 20 recite a proprietary computing interface. The specification is entirely silent as to a limiting definition or example of the proprietary computing interface. As such, it is unclear the metes and bounds of the claim limitation. The Examiner has interpreted the claim limitation as any computing interface. 
Claims 2 and 14 recite a proprietary API. The specification is entirely silent as to a limiting definition or example of the proprietary API. As such, it is unclear the metes and bounds of the claim limitation. The Examiner has interpreted the claim limitation as any API.
Claims 2-12 and 14-19 are rejected under 35 USC 112(b) due to their dependency from claims 1 and 13, respectively. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caldwell US 2021/0241256.
As per claim 1:	Caldwell discloses a method for facilitating digital asset transactions, comprising: initiating an over-the-counter ( OTC’) digital currency transaction between a user’s financial institution and a digital currency exchange over a proprietary computing interface for the digital currency exchange (Abstract, [0112], Fig 1); 	providing details for the OTC digital currency transaction via the proprietary computing interface (Figs 1-3, [0065]-[0073]); and 	facilitating transfer of funds between the digital currency exchange and the user’s financial institution for completing the OTC digital currency transaction via the proprietary computing interface (Abstract, Fig 3, [0095]-[0096], [0070]-[0071]). As per claim 2:	Caldwell further discloses the method of claim 1, wherein the proprietary computing interface comprises a proprietary application programming interface (“API’) for the digital currency exchange ([0038], [0054], [0074], [0124]).
As per claim 3:	Caldwell further discloses the method of claim 2, wherein at least one of the user and the user’s financial institution has been granted access to use the proprietary API for performing OTC digital currency transactions prior to initiating the OTC digital currency ([0038], [0054], [0074], [0124]). As per claim 4:	Caldwell further discloses the method of claim 3, further comprising using previously stored electronic credentials for the at least one of the user and the user’s financial institution to access the proprietary API for performing OTC digital currency transactions ([0050], [0119], [0127]). As per claim 5:	Caldwell further discloses the method of claim 1, wherein the OTC digital currency transaction is performed in near real-time via the proprietary API for performing OTC digital currency transactions ([0095]).
As per claim 6:	Caldwell further discloses the method of claim 1, farther comprising transferring digital assets received as part of the OTC digital currency transaction to an external digital wallet ([0219]).
As per claim 7:	Caldwell further discloses the method of claim 6, further comprising making funds in the external digital wallet available for use as currency at merchants ([0219]).
As per claim 8:	Caldwell further discloses the method of claim 1, further comprising performing the OTC digital currency transaction via the proprietary computing interface without user intervention (Abstract, [0071], [0095]).
As per claim 9:	Caldwell further discloses the method of claim 1, wherein the OTC digital currency transaction is performed via the proprietary computing interface without a predefined minimum trade value requirement (Abstract, [0070]).As per claim 10:	Caldwell further discloses the method of claim 1, further comprising verifying identifies of parties to the OTC digital currency transaction (¶ [0096]-[0103]).As per claim 11:	Caldwell further discloses the method of claim 1, further comprising transferring funds between the user’s financial institution and the digital currency exchange using a blockchain wire system ([0037]-[0038], [0072]). 
As per claim 12:	Caldwell further discloses the method of claim 1, further comprising auditing activities involved during the OTC digital currency transaction performed via the proprietary computing interface ([0071], [0073]).As per claims 13 and 20:	Claims 13 and 20 are rejected under the rationale of claim 1, with special attention to a processor, a memory (abstract, [0229]-[0231]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Tumminaro US 2011/0320347 “Mobile Networked Payment System”
	Fredman US 2018/0018647 “Method and System for Managing Consumer-Directed Accounts”	Sharma US 2020/0027076 “Methods and Systems for Facilitating Payment Transactions at Point of Sale Terminals”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P SHARVIN whose telephone number is (571)272-9863. The examiner can normally be reached M-F 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P. SHARVIN/
Primary Examiner
Art Unit 3692



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692